Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 1 of 17 PageID #: 5727




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

   UNITED STATES OF AMERICA,                           )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )     No. 2:11-cr-00009-JMS-CMM-07
                                                       )
   EDWARD WEATHERSPOON                                 )
     a/k/a Knucklehead,                                )
                                                       )
                                Defendant.             )

                        Order Denying Motion for Compassionate Release

          In 2011 Edward Weatherspoon entered into a plea agreement with the United States to

   plead guilty to conspiracy to possess with intent to distribute and to distribute 50 grams or more

   of methamphetamine (actual) and 500 grams or more of methamphetamine (mixture), a violation

   of 21 U.S.C. §§ 841(a)(1), 846, and 851. Dkt. 343. On March 2, 2012, the Court sentenced

   Mr. Weatherspoon to 240 months' imprisonment. Dkt. 453. He has been in the custody of the

   Bureau of Prisons (BOP) since. On May 27, 2020, Mr. Weatherspoon began efforts to obtain a

   compassionate release from custody pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by

   § 603 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018). Dkts. 865,

   867. Counsel has been appointed and a supplemental motion filed. Dkt. 872. The United States

   has responded in opposition, dkt. 880, and Mr. Weatherspoon has replied. Dkts. 883, 885. Two

   supplemental replies have been also been filed. Dkts. 888, 890. For the reasons explained below,

   Mr. Weatherspoon's motion to vacate the remaining portion of his imprisonment and to be placed

   on supervised release is denied.
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 2 of 17 PageID #: 5728




                                             I. Background

          As just noted, Mr. Weatherspoon pled guilty in 2012 to conspiracy to possess and distribute

   methamphetamine. Dkt. 433. The presentence report described Mr. Weatherspoon as a mid-level

   methamphetamine trafficker. Dkt. 369 at ¶ 16. He obtained the drug from an individual in the Terre

   Haute, Indiana, area where he and other co-conspirators distributed between 700 grams and 1.5

   kilograms of actual methamphetamine, and between 5 and 15 kilograms of methamphetamine

   mixture. When arrested, federal agents confiscated from Mr. Weatherspoon and the other

   co-conspirators large quantities of methamphetamine, $30,000 in cash, and 31 firearms. Id. at

   ¶¶ 15-19.

          Mr. Weatherspoon had prior criminal convictions for battery, possession of marijuana,

   carrying a concealed weapon, and dealing in marijuana. Id. at ¶¶ 40-43. The latter charge had

   resulted in an Indiana prison term ending on February 1, 2009, and probation ending on January 26,

   2010. Id. at ¶ 43. When arrested on the state charge, Mr. Weatherspoon had a large amount of

   money on his person, and eight pounds of marijuana, three scales, two firearms, and various pills

   of controlled substances were found in his residence. Id. Mr. Weatherspoon was arrested on the

   federal indictment on April 27, 2011, just fifteen months after his probation on the state marijuana

   dealing conviction ended.

          The statutory term of imprisonment for Mr. Weatherspoon's offense was 20 years to life.

   21 U.S.C. §§ 841(b)(1)(A)(viii) and 851. The United States Sentencing Guidelines recommended

   sentence range was 168 to 210 months, less than the statutory minimum sentence, resulting in a

   Guideline sentence of 240 months. Dkt. 369 at ¶¶ 74-75. As noted, Mr. Weatherspoon was

   sentenced to statutory minimum 240 months imprisonment. Dkt. 453. A post-imprisonment term

   of 10 years of supervised release was also imposed. Id.



                                                    2
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 3 of 17 PageID #: 5729




                                II. Motion for Compassionate Release

          Mr. Weatherspoon is now 45 years old and imprisoned at the Federal Correctional

   Institution – Elkton in Lisbon, Ohio. Dkt. 872 at ¶¶ 6-7. He has an "out-date" of May 26, 2028,

   and argues he has served more than half of his sentence of imprisonment. On June 1, 2020, when

   Mr. Weatherspoon's supplemental motion for compassionate release was filed, there were 345

   Elkton inmates who had tested positive for COVID-19. Nine had died from the virus. Id. at 1. 1 As

   noted from the numbers reported in the footnote, since Mr. Weatherspoon filed his supplemental

   motion and the July 16, 2020, BOP data, 15 additional COVID-19 cases among inmates have been

   reported.

          A.      Mr. Weatherspoon's Health

          In April 2020, Mr. Weatherspoon himself contracted COVID-19 at the facility, was

   hospitalized for two weeks, and is now recovering after his return. Id. at 1-2. Mr. Weatherspoon

   asserts that he is not receiving the recommended follow-up care which places him at risk of relapse

   or reinfection. He asserts that his health and life are in immediate jeopardy because of his

   confinement at Elkton during the COVIC-19 pandemic. Id.

          When Mr. Weatherspoon became symptomatic with COVID-19 symptoms, prison officials

   waited six days to take him to a hospital. He arrived at the hospital in acute respiratory failure,

   right lung pneumonia, was hypoxic, and had severe sepsis. Id. at ¶ 8. Mr. Weatherspoon's condition

   was serious and required extensive intervention. When he was discharged from the hospital,




          1
            The Bureau of Prisons reports that as of July 6, 2020, there were 360 active cases of
   COVID-19 among inmates at FCI Elkton, and 7 active cases among staff members.
   https://www.bop.gov/coronavirus/ (last visited July 6, 2020). 565 inmates and 1 staff member had
   recovered from the virus. Id. As of July 6, 2020, there were 1,865 inmates held at FCI Elkton.
   https://www.bop.gov/mobile/about/population_statistics.jsp#bop_pop_table (last visited July 6,
   2020).
                                                   3
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 4 of 17 PageID #: 5730




   medical personnel there recommended he be retested for the virus. To date, he has not been

   re-tested. Id. at ¶ 9. Mr. Weatherspoon also states that he has a history of multiple brain surgeries,

   a pituitary tumor, a cerebrospinal fluid leak, diabetes, and obesity. Concerning his obesity,

   Mr. Weatherspoon contends he is 5'6" in height and weighs 350 pounds. The United States notes

   that nothing in the submitted medical records reflects Mr. Weatherspoon's weight. See dkt. 873.

   The presentence report prepared in 2011 reported that Mr. Weatherspoon was 5'9" in height and

   weighed 275 pounds. See dkt. 378. Both reports of height/weight suggest obesity, with a BMI of

   56.5 for Mr. Weatherspoon's current assertion and a BMI of 40.6 for the height/weight reported in

   the presentence report. A BMI of 30 or over is considered obese, and a BMI of 40 or over

   considered extreme or severe obesity. See https://www.cdc.gov/obesity/adult/defining.html (last

   visited June 15, 2020). The Court therefor considers Mr. Weatherspoon to be severely obese.

           B.      The Elkton Facility

           Mr. Weatherspoon contends that the Elkton facility is not a "safe place" for his recovery

   from the virus. Not only has he not been retested for the COVID-19 virus, he has been placed in a

   dormitory where a corrections officer moves between his unit and a unit designated for inmates

   with COVID-19. In his close-quarters unit, 160 inmates share three urinals and showers, and they

   have no soap or protective clothing. Mr. Weatherspoon's follow-up medical visits, including MRIs,

   have been postponed or cancelled. Id. at ¶¶ 11-12.

           C.      Mr. Weatherspoon's Post-Release Plan

           Mr. Weatherspoon owns property with his mother in Terre Haute, Indiana. The residence

   is also occupied by his adult sister, Angela Weatherspoon. There is a separate "in-laws suite" where

   Mr. Weatherspoon can quarantine if necessary. His family will support him financially until he is

   self-sufficient. Id. at ¶ 14.



                                                     4
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 5 of 17 PageID #: 5731




          D.      Administrative Remedies

          To exhaust his administrative remedies, Mr. Weatherspoon filed his BP-9 with the Warden

   on May 7, 2020. Id. at ¶ 16; dkt. 875. The Warden denied the request on May 11, 2020. Dkt. 875-2.

                                         III. Legal Standards

          A.      Exhaustion of Administrative Remedies

          18 U.S.C. § 3582(c) provides in relevant part:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
          of the defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
          may impose a term of probation or supervised release with or without conditions
          that does not exceed the unserved portion of the original term of imprisonment),
          after considering the factors set forth in section 3553(a) to the extent that they are
          applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction . . . and
          that such a reduction is consistent with applicable policy statements issued by the
          Sentencing Commission . . . .

   18 U.S.C. § 3582(c)(1)(A).

          Mr. Weatherspoon asserts he has exhausted his administrative remedies on his request for

   a compassionate release. See Section II.D, above. The United States concurs that

   Mr. Weatherspoon has exhausted his administrative remedies and may proceed in this Court on

   his request. Dkt. 880 at 2.

          B.      Substantive Legal Standards

          Congress directed the United States Sentencing Commission to "describe what should be

   considered extraordinary and compelling reasons for sentence reduction, including the criteria to

   be applied and a list of specific examples." 28 U.S.C. § 994(t). In response, the Sentencing

   Commission promulgated a policy statement on compassionate release under § 3582(c), which is



                                                    5
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 6 of 17 PageID #: 5732




   contained in United States Sentencing Guidelines (U.S.S.G.) § 1B1.13 and the accompanying

   Application Notes. This policy statement has not yet been updated to reflect that defendants (and

   not just the BOP) may move for compassionate release, but courts have universally turned to

   U.S.S.G. § 1B1.13 to provide guidance on the "extraordinary and compelling reasons" that may

   warrant a sentence reduction. E.g., United States v. Casey, 2019 WL 1987311, at *1 (W.D. Va.

   2019); United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019); United States v.

   Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C. 2019). There is no reason to believe, moreover,

   that the identity of the movant (either the defendant or the BOP) should have any impact on the

   factors the Court should consider.

          As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A), the

   compassionate release analysis requires several findings. First, the Court must address whether

   "[e]xtraordinary and compelling reasons warrant the reduction" and whether the reduction is

   otherwise "consistent with this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court

   must determine whether Mr. Street is "a danger to the safety of any other person or to the

   community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the Court must

   consider the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

                                             IV. Discussion

          A. Extraordinary and Compelling Circumstances

          Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify three specific "reasons"

   that qualify as "extraordinary and compelling" plus a "catch-all" factor: (A) terminal illness

   diagnoses or serious conditions from which a defendant is unlikely to recover and which

   "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

   decline where a defendant is over 65 years old and has served at least ten years or 75% of his



                                                    6
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 7 of 17 PageID #: 5733




   sentence, whichever is less; or (C) certain family circumstances. U.S.S.G. § 1B1.13, Application

   Note 1(A)–(C). Subsection (D) adds a catchall provision for "extraordinary and compelling

   reason[s] other than, or in combination with, the reasons described in subdivisions (A) through

   (C)." 2 Id., Application Note 1(D).

          Mr. Weatherspoon does not suggest that Subsections (B) or (C) of the Application Note

   apply to him. Rather, the questions are whether Mr. Weatherspoon has a terminal illness diagnosis

   or serious conditions from which he is unlikely to recover and which substantially diminishes his

   capacity for self-care while in prison, or whether catchall provisions for extraordinary and

   compelling reasons operate to warrant Mr. Weatherspoon's release from imprisonment.

                  1.      Subsection (A) – Medical Condition

          There are no contentions that Mr. Weatherspoon has been diagnosed with a terminal illness.

   The question therefore turns on whether he has a (1) serious condition, (2) from which he is


          2
            The catchall provision provides, "As determined by the Director of the Bureau of Prisons,
   there exists in the defendant's case an extraordinary and compelling reason other than, or in
   combination with, the reasons described in subdivisions (A) through (C)." U.S.S.G. § 1B1.13,
   Application Note 1(D). This policy statement has not been amended since the passage of the First
   Step Act to reflect the fact that defendants may now file motions directly in the district court.
   "Accordingly, a majority of district courts have concluded that the 'old policy statement provides
   helpful guidance, [but] . . . does not constrain [a court's] independent assessment of whether
   'extraordinary and compelling reasons' warrant a sentence reduction under § 3852(c)(1)(A).'"
   United States v. Rodriguez, __ F. Supp. 3d __, 2020 WL 1627331, at *4 (E.D. Penn. 2020) (quoting
   United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019)) (collecting cases). Such courts
   conclude that they have the "discretion to assess whether [a defendant] presents 'extraordinary and
   compelling reasons' for his release outside of those listed in the non-exclusive criteria of
   subsections (A)-(C) of the old policy statement." Rodrigues, 2020 WL 1627331 at *6; see also
   United States v. McCarthy, No. 3:17-CR-0230 (JCH), 2020 WL 1698732, at *4 n.5 (D. Conn.
   Apr. 8, 2020). Other courts have held that they must follow the policy statement as it stands and,
   thus, that the Director of the BOP is the ultimate arbiter of what counts as "extraordinary and
   compelling" under the catchall provision. See, e.g., United States v. Lynn, 2019 WL 3805349, at
   *2–4 (S.D. Ala. Aug. 13, 2019). The Court need not resolve that debate, though, because
   Mr. Weatherspoon's motion must be denied even if the Court assumes that the policy statement is
   not binding and that it has the discretion to determine what constitutes an "extraordinary and
   compelling reason" for a sentence reduction.

                                                   7
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 8 of 17 PageID #: 5734




   unlikely to recover, and (3) that substantially diminishes his capacity for self-care while in prison.

   Although Mr. Weatherspoon experienced a pituitary tumor requiring brain surgery, and a cerebral

   spinal fluid leak also requiring surgery, there is no argument that these past medical issues have

   diminished his capacity for self-care. The same is true for Mr. Weatherspoon's diabetes,

   hypertension, partial kidney function loss, having the sickle cell trait, obesity, or having obstructive

   sleep apnea. Mr. Weatherspoon argues his frequent serious medical issues make him "susceptible

   to serious, long-lasting and life-threatening complications" from COVID-19.

          There is little objective guidance on how a district court is to evaluate the degree to which

   a prisoner's medical conditions have substantially diminished his capacity for self-care. See, e.g.,

   United States v. Bellamy, No. 15-CV-165(8) (JRT/LIB), 2019 WL 3340699, at *3 (D. Minn.

   July 25, 2019) (granting compassionate release to 71 year-old wheelchair bound defendant who

   had heart problems, and suffered from diabetic kidney disease, among other conditions); United

   States v. Willis, 382 F. Supp. 3d 1185, 1189 (D.N.M. 2019) (finding extraordinary and compelling

   reasons existed for wheelchair bound and blind defendant who required 24/7 care and had an

   estimated eighteen months to live but denying motion based on time served and severity of crime);

   United States v. Gray, 416 F. Supp. 3d 784, 789–91 (S.D. Ind. 2019) (granting compassionate

   release to 64-year old defendant who had been hospitalized for multiple procedures, including

   chemoembolization of a liver tumor); see also White v. United States, 378 F. Supp. 3d 784 (W.D.

   Mo. 2019) (denying motion based on macular degeneration and loss of vision, where defendant

   was capable of going about his daily activities); United States v. Gotti, No. 02 CR 743-07 (CM),

   2020 WL 497987, at *4 (S.D.N.Y. Jan 15, 2020) (denying motion where defendant had “a history

   of hypothyroidism, hyperlipidemia, gout, glaucoma, left eye blindness, hypertension, ischemic

   cardiomyopathy, heart failure, chronic obstructive pulmonary disease, esophageal reflux, and



                                                      8
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 9 of 17 PageID #: 5735




   chronic atrial fibrillation . . . uses a pacemaker and a manual wheelchair, but is capable of self-

   propelling and transferring independently . . . [and] remains independent with his activities of daily

   living and instrumental activities of daily living”).

           The paucity of guidance on evaluating the degree to which serious medical conditions have

   substantially diminished Mr. Weatherspoon's ability to provide self-care in prison is mostly

   inconsequential because he has not argued that he is unable to provide self-care. Nevertheless,

   applying the guidance these authorities provide to Mr. Weatherspoon's arguments and medical

   records the Court finds no condition that alone or in combination with others that would lead it to

   conclude that Mr. Weatherspoon has a significantly diminished capacity for self-care during the

   remaining term of his imprisonment.

                   2.       Subsection (D) – Other Reasons

           Mr. Weatherspoon argues there extraordinary and compelling circumstances warranting

   compassionate release based on three factors. First, he argues that the Elkton facility has the second

   highest incidence of COVID-19 in the BOP system and is unable to provide a safe space and

   adequate medical care for its populations. Dkt. 872 at 1. Second, Mr. Weatherspoon argues that

   his fragile medical condition warrants a compassionate release. Id. at 1-2. Third, he argues that

   following his contraction of COVID-19, it took six days to transfer him to a hospital, and that upon

   his return he has not received recommended follow-up care placing him at risk for relapse or

   reinfection. Id. at 2.

           In addition to these three factors, Mr. Weatherspoon also argues that his criminal offense

   was not a violent crime and that under present day sentencing schemes he would have received a

   lesser term of incarceration. Id. He adds that he has family support and a place to live upon release

   from prison and presents no danger to the community if released early. Id. at 5.



                                                     9
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 10 of 17 PageID #: 5736




                         a.      FCI Elkton Facility

          Mr. Witherspoon argues that his mere assignment by the BOP to the Elkton facility

   compels a compassionate release because the facility is incapable of protecting him from

   reinfection or relapse of COVID-19, asserting the BOP is either unable or unwilling to provide a

   safe environment for Elkton inmates. He refers to an action filed in the Northern District of Ohio,

   Wilson v. Williams, No. 4:20-cv-794 (N.D. Ohio April 13, 2020), on behalf of a class of Elkton

   inmates in which the court entered preliminary injunctive relief ordering the BOP to remove

   medically vulnerable inmates from Elkton by either transfer to safer facilities or home

   confinement. Dkt. 876 at 13 (citing dkt. 13-2 (copies of Wilson petition and exhibits)).

   Mr. Weatherspoon's implicit argument is that because another federal district court has ordered the

   BOP to remove vulnerable inmates from Elkton, the ruling demonstrates that Elkton is incapable

   of protecting the inmates from COVID-19 and this Court should grant the motion for a

   compassionate release.

          While Wilson may inform this Court of the findings of another district court concerning

   the conditions at Elkton, it is still of little import in assessing whether Mr. Weatherspoon should

   receive a compassionate release. The Supreme Court stayed the Ohio district court's order, see

   Williams v. Wilson, No. 19A1047 (Sotomayor, J., in chambers June 4, 2020), pending resolution

   of the BOP's appeal of the order to the Sixth Circuit Court of Appeals. On review of the BOP's

   appeal of the preliminary injunction order, the Sixth Circuit found that the Wilson petitioners had

   not shown a likelihood of success on the merits and therefore vacated the district court's order.

   Wilson v. Williams, 2020 WL 3056217 at *12 (6th Cir. June 9, 2020). The court found that the

   BOP's six-phase plan to reduce the spreading of COVID-19 at Elkton was reasonable. Id. at 8.




                                                   10
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 11 of 17 PageID #: 5737




           This Court finds that the present conditions at FCI Elkton, on their own, do not warrant

   relief in the instant case. In addition, the Court notes that in the six weeks since Mr. Weatherspoon's

   motion was filed, only 15 additional COVID-19 cases have been reported. See fn. 1, above. This

   is some indication that the FCI Elkton's responsive measures have been at least partially successful

   in reducing the spread of the virus.

                           b.      Mr. Weatherspoon's Medical Condition

           The Court addressed Mr. Weatherspoon's medical condition in Section IV.A.1 as relevant

   to U.S.S.G. § 1B1.13, Application Note 1, Subsection A. In addressing "catch-all" subsection D,

   Mr. Weatherspoon argues that his past and present medical issues demonstrate an extraordinary

   and compelling reason to grant his request for compassionate release. The Court disagrees.

           The United States Centers for Disease Control reports that persons of any age with

   Type 2 diabetes mellitus and obesity are at increased risk of severe illness from COVID-19. See

   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

   (last visited July 1, 2020). Persons with high blood pressure "might be at an increased risk for

   severe illness" should they become infected with COVID-19. Id. None of his other past or present

   medical conditions appear on the Centers for Disease Control's statement of conditions thought to

   increase the severity of a COVID-19 infection. Id. 3 The surgeries Mr. Weatherspoon needed to

   treat a pituitary gland tumor (in 2012), subsequent spinal fluid discharge (in 2013), and a

   recurrence of the tumor (2017) are previous conditions from approximately three to eight years



           3
              Mr. Weatherspoon also argues that he is at increased risk of severe illness from
   COVID-19 due to his having sickle cell trait. But that is not sickle cell disease, which is one of the
   conditions the Centers for Disease Control reports to place a person at increased risk of severe
   illness. Sickle cell trait is not the disease. Rather, sickle cell trait is when a person carries a single
   copy of the sickle globin gene. Sickle cell disease is when a person carries two copies of the sickle
   globin gene. A person with sickle cell trait "rarely [has] any clinical symptoms related to the
   disease." National Institute of Health, https://www.nhlbi.nih.gov/ (last visited June 15, 2020).
                                                      11
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 12 of 17 PageID #: 5738




   ago which from the record appear to be resolved rather than on-going. See dkt. 873 (medical

   records); dkt. 888 (defendant's supplemental brief). Annual MRI examinations check for a

   recurrence of the tumor. Id. A partial loss of kidney function not requiring dialysis, partial

   blindness, hypertension, and obstructive sleep apnea are conditions for which Mr. Weatherspoon

   is currently receiving BOP treatment, and he makes no argument that treatment for these conditions

   is unavailable. Indeed, Mr. Weatherspoon concedes he receives a daily medication for

   hypertension, diabetes medication twice daily, and the use of a CPAP machine for his sleep apnea.

   Dkt. 876 at 9. He has tested positive for "the sickle cell trait," but there is no indication or

   suggestion that he has suffered sickle cell symptoms. Id.; see also fn. 3, above.

          The Court finds that Mr. Weatherspoon's current medical condition, taking into

   consideration his age of 45 years, and that he has already contracted and recovered from

   COVID-19, do not present extraordinary and compelling circumstances warranting compassionate

   release.

                          c.      COVID-19 Follow-up Treatment

          The third justification for compassionate release Mr. Witherspoon presents is that the

   Elkton facility has not followed-through with recommended treatment for his COVID-19 since his

   return from the hospital. He adds that the facility has cancelled his scheduled MRI examinations.

   But the only recommended follow-up "treatment" Mr. Weatherspoon contends has not been

   followed was the hospital's recommendation for additional testing. He does not assert that he is

   again symptomatic, or that the failure to re-test him somehow unreasonably increases his chance

   of being re-infected or relapsing.

          Mr. Weatherspoon receives periodic MRI examinations to assess whether the pituitary

   tumor has returned, a possibility that Mr. Weatherspoon suggests is 16%. Dkt. 888 at n.17; see also



                                                   12
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 13 of 17 PageID #: 5739




   Tests for Pituitary Tumors, American Cancer Society, https://www.cancer.org/cancer/pituitary-

   tumors/detection-diagnosis-staging/how-diagnosed.html (last visited June 15, 2020). He argues

   that he has now missed three scheduled MRI examinations in the past four months, suggesting that

   the BOP is unable to provide him with essential medical care. Dkt. 888 at 7, citing dkt. 888-2 (BOP

   notice of rescheduled MRI examination). But Mr. Weatherspoon has not missed three separate

   MRI examinations. He has missed one, and it has been rescheduled multiple times. Rather than

   indicative of the BOP's inability to provide adequate medical care, the rescheduling of the

   examinations in light of COVID-19 actually is an indication that the BOP is attempting to reduce

   exposure to the virus by limiting movements and encounters with other persons.

          The Court finds that the Elkton facility's failure to provide COVID-19 retesting to

   Mr. Witherspoon and delaying an MRI examination to test for pituitary tumor recurrence, do not

   present extraordinary or compelling circumstances for compassionate release.

          D.      Section 3553(a) Factors

          The Court must also consider the factors set forth in 18 U.S.C. § 3553(a) to the extent they

   are applicable to a request for compassionate release. The factors are: (1) the nature and

   circumstances of the offense and the history and characteristics of the defendant; (2) the need for

   the sentence imposed (a) to reflect the seriousness of the offense, to promote respect for the law,

   and to provide just punishment for the offense; (b) to afford adequate deterrence to criminal

   conduct; (c) to protect the public from further crimes of the defendant; and (d) to provide the

   defendant with needed educational or vocational training, medical care, or other correctional

   treatment in the most effective manner; (3) the kinds of sentences available; (4) the kinds of

   sentence and the sentencing range established for the defendant's crimes; (5) any pertinent policy

   statement issued by the Sentencing Commission; (6) the need to avoid unwarranted sentence



                                                   13
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 14 of 17 PageID #: 5740




   disparities among defendants with similar records who have been found guilty of similar conduct;

   and (7) the need to provide restitution to any victims of the offense. 18 U.S.C. § 3553(a).

           The Court has considered all relevant factors and concludes there is no factor or

   combination of factors that warrant a compassionate release. Mr. Weatherspoon was a middle-man

   in a larger methamphetamine distribution operation. He conspired with others to obtain and

   distribute not insignificant amounts of methamphetamine. Dkt. 378 (presentence investigation

   report). It is Mr. Witherspoon's third felony drug offense. Id. Conduct that commenced the instant

   offense started as early as February 2010, mere days after Mr. Weatherspoon's probation ended on

   his state marijuana dealing conviction. Id. Mr. Weatherspoon is a high school graduate and

   attended community college for a short time and had been working on an assembly line for about

   one month at the time of his arrest. Id.

           Mr. Weatherspoon was sentenced pursuant to the statutorily-provided punishment for his

   offense. See 21 U.S.C. §§ 841(b)(1)(A)(viii) & 851. The imprisonment range was a minimum of

   20 years, with a maximum term of life. The Court sentenced Mr. Weatherspoon to the minimum

   term. By statute, probation was not available for the committed offense. See 18 U.S.C. §§ 3561

   (a)(2) & (a)(3), and 21 U.S.C. §§ 841(b)(1)(A)(viii) & 85. The Court perceived no need for drug

   or alcohol dependency treatment, and no need for vocational education or training.

           Because Mr. Weatherspoon received the minimum allowed sentence for his offense, the

   Court discerns no issues of sentencing disparity among defendants found guilty of like conduct.

   Restitution is not a relevant factor.

           E.      Danger to Any Other Person or to the Community

           Even if Mr. Weatherspoon had presented extraordinary and compelling reasons warranting

   a sentence reduction, the Court would deny compassionate release because he presents a danger to



                                                   14
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 15 of 17 PageID #: 5741




   the community. Compassionate release is appropriate only where the "defendant is not a danger to

   the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G.

   § 1B1.13(2). Section 3142(g) provides the framework the Court follows when determining

   whether a defendant should be detained pending trial, which is applicable to compassionate release

   motions:

          (g) Factors to be considered. – The judicial officer shall, in determining whether
          there are conditions of release that will reasonably assure the appearance of the
          person as required and the safety of any other person and the community, take into
          account the available information concerning –
                  (1) the nature and circumstances of the offense charged, including whether
                  the offense is a crime of violence, a violation of section 1591, a Federal
                  crime of terrorism, or involves a minor victim or a controlled substance,
                  firearm, explosive, or destructive device;
                  (2) the weight of the evidence against the person;
                  (3) the history and characteristics of the person, including –
                          (A) the person's character, physical and mental condition, family
                          ties, employment, financial resources, length of residence in the
                          community, community ties, past conduct, history relating to drug
                          or alcohol abuse, criminal history, and record concerning
                          appearance at court proceedings; and
                          (B) whether, at the time of the current offense or arrest, the person
                          was on probation, on parole, or on other release pending trial,
                          sentencing, appeal, or completion of sentence for an offense under
                          Federal, State, or local law; and
                  (4) the nature and seriousness of the danger to any person or the community
                  that would be posed by the person's release.


   18 U.S.C. § 3142(g).

          Mr. Weatherspoon pled guilty to a serious drug offense, admitting that the evidence against

   him was strong. He participated as a "middle-man" in an organization that distributed significant

   quantities of methamphetamine to the Terre Haute, Indiana, area. Large amounts of cash, guns,

   and methamphetamine was seized when Mr. Weatherspoon was arrested. Mr. Weatherspoon

   characterizes his crime as non-violent, but the fact that his crime was nonviolent does not mean

   that he did not harm the community or that he would not pose a danger if released.

                                                   15
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 16 of 17 PageID #: 5742




   Mr. Weatherspoon knowingly distributed large amounts of a highly-addictive drug, thereby

   causing harm to many families in western Indiana. The large number of firearms seized emphasizes

   the danger associated with his drug-dealing activities. And significantly, Mr. Weatherspoon had

   previously spent time in state prison for dealing marijuana, followed by a period of probation, and

   was arrested on his current offense mere days after completion of the state probation. The Court is

   not assured that Mr. Weatherspoon would not return to criminal activity if released.

           The Court recognizes that Mr. Weatherspoon is obese and has Type II diabetes, but these

   conditions did not prevent him from dealing methamphetamine. He has suffered serious health

   events while incarcerated but appears to have recovered such that his health has not deteriorated

   significantly since his incarceration. Mr. Weatherspoon's affliction with and recovery from

   COVID-19 are not circumstances that would prevent him from returning to his prior criminal

   activity. In short, Mr. Weatherspoon's personal characteristics do not convince the Court that he is

   no longer a danger to the community.

          Accordingly, pursuant to § 3142(g), the Court finds that Mr. Weatherspoon would pose a

   danger to the community if he were released, even if the Court imposed terms of supervision. Thus,

   the motion for compassionate release must be denied on this basis as well.

          F.      Service of Sentence

          Finally, Mr. Weatherspoon contends he has served more than half of his sentence, but the

   United States contends otherwise. Because the Court finds no compelling and extraordinary basis

   for granting a compassionate release, the percentage of his sentence that Mr. Weatherspoon has

   actually served is irrelevant.




                                                   16
Case 2:11-cr-00009-JMS-CMM Document 894 Filed 07/07/20 Page 17 of 17 PageID #: 5743




          The Court has also reviewed Mr. Weatherspoon's supplemental replies, dkts. 888 & 890,

   and finds no new arguments presented and no additional evidence that would change the Court's

   analysis of the relevant First Step factors.

                                            V.      Conclusion

          For these reasons, Edward Weatherspoon's May 27 and May 28, 2020, motion for

   compassionate release pursuant to the First Step Act, dkts. [865], [867], & [872], is denied. This

   Order does not preclude Mr. Weatherspoon from filing a subsequent motion should

   circumstances change.
          IT IS SO ORDERED.


                   Date: 7/7/2020
   Distribution:

   Jessie A. Cook
   Law Office of Jessie A. Cook
   jessieacook@icloud.com

   Lara K. Langeneckert
   United States Attorney's Office (Indianapolis)
   lara.langeneckert@usdoj.gov

   Matthew Bryce Miller
   United States Attorney's Office (Evansville)
   matthew.miller4@usdoj.gov

   Matthias David Onderak
   United States Attorney's Office – EV
   Matthias.Onderak@usdoj.gov

   Lauren Wheatley
   United States Attorney's Office (Evansville)
   Lauren.wheatley@usdoj.gov



                                                    17
